The defendants moved for a change of venue, on the ground of convenience to witnesses; showing the names of their witnesses, residing at St. Helens, the place of holding the circuit court for Columbia County. The plaintiff filed counter affidavits, showing the residences of an equal number of his witnesses to be in Washington County; and in such direction, as to compel them to pass the place of holding this court, to reach St. Helens.
The defendants claimed that counter affidavits cannot be heard on a motion for a change of venue.
The court refused to strike out the counter affidavits, and, after argument, overruled the motion to change the place of trial.
A jury being impanneled, and the evidence and arguments of counsel submitted, Upton J. instructed the jury as follows :
The plaintiff sues to recover for an alleged assault and battery, and for alleged false imprisonment.
The defendants, among other grounds of defense, seek to justify their acts on the ground that those acts were done in the lawful arrest of the plaintiff. The defendants have also offered proof in mitigation of damages.
If the plaintiff has made out a prima facie case, that is, if he has proved such facts as show in him a right to recover damages, the burden of proof is thrown on the defendants. And in that case, it becomes material to consider,; whether the defendants have established a justification. *38And if a justification is not shown, it will be proper to consider whether the circumstances should operate in mitigation of damages, and if at all, to what extent.
The jury should carefully distinguish between what is a justification, and what are only circumstances in mitigation.
A justification is where the act is shown to have been lawfully done.
Circumstances are in mitigation of damages only when they do not tend to shoy that the act was lawful, but merely tend to show that it was done without bad motives.
For instance, the warrant issued to the. sheriff of Washington county, or the notice of a reward offered for the plaintiff’s arrest, are neither of them evidence tending to show a justification; for neither of them added anything to the rights or power of the defendants in making the arrest; but they are evidence in mitigation of damages, tending to show that the defendants acted with good motives.
A private person may arrest another:
‘‘ For a crime committed or attempted in his presence.”
“When the person arrested has committed a felony, although not in his presence;” and
“ When a felony has in fact been committed, and he has reasonable cause for believing the person arrested to have committed it.”
If the plaintiff committed a felony, on occasion of the rencounter with Wilkins and Card, the defendants hada right to arrest him.
“ A felony is a crime punishable with .death, or which is, or may be punishable by imprisonment in the penitentiary of this State.” .
A simple assault is not a felony. But an assault with intent to kill, or an assault with a dangerous weapon, may be punished in the state penitentiary, and is, consequently, a felony.
In determining whether the plaintiff committed a felony at the time of that rencounter, is involved what is called the law of self-defense. Because the plaintiff claims that whatever violence he used on that occasion was in the necessary defense of his own person. Where one, who has not sought *39the quarrel and is otherwise without fault, is assaulted, he has a right to use all proper and necessary means to defend and protect his person. But if in the rencounter lie uses more force and violence than is necessary for his protection and safety, he becomes himself the aggressor, and becomes also guilty of an assault. And when a rencounter lias been brought on by his adversary, if after all danger to his person has ceased, lie unnecessarily, wantonly and dangerously beat his adversary with a dangerous weapon with which he is armed, he is guilty of a felony.
It is lor you to determine, as a question of fact, whether the plaintiff committed a felony on occasion of that rencounter. The burden of proof is on the defendant to establish that fact, but it is to be decided according to the preponderance of evidence; this being a civil case; and he is not required to satisfy you beyond a reasonable doubt.
if you find that the plaintiff did commit a felony on that occasion, it will be your duty to determine whether or not the mode of mating the arrest is such as can be justified.
Airing a gun upon a person'in order to secure his arrest, is justifiable only when it is necessary. It is not justifiable when the arrest can bo secured by less dangerous means. It is a question of fact lor you to determine whether the shooting was necessary, in order to arrest the plaintiff.
If you find that the plaintiff had committed a felony on the occasion of the rencounter, and that the shooting was necessary in order to make the arrest, you will find for the defendants.
If you do not find both of these matters in the affirmative, the plaintiff will be entitled to damages; and it will bo for you to determine from the facts established by the proofs what will be a just compensation to bo recovered by the "plaintiff under all the circumstances of the cane.
If you find for the plaintiff, the amount recovered by him should be as compensation. Punishment should not in this case be treated as an object of the action, and it is not a case calling for exemplary or vindictive damages.
The jury returned a verdict for the plaintiff of $4,800.